Exhibit 10.1

 

 

GLOBAL PARTNERS LP and GLP FINANCE CORP.,
as Issuers,

 

and

 

THE PURCHASERS SET FORTH IN SCHEDULE A,
as Purchasers

 

--------------------------------------------------------------------------------

 

7.75% SENIOR NOTES DUE 2018

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

Dated as of December 23, 2013

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

PURCHASE AND SALE OF NOTES

1

 

 

 

1.1

Sale and Issuance of Notes

1

1.2

Closing

1

1.3

Delivery

1

 

 

 

SECTION 2.

REPRESENTATIONS AND WARRANTIES OF ISSUERS

2

 

 

 

2.1

Existence, Qualification and Power

2

2.2

Authorization; No Contravention

2

2.3

Governmental Authorization

3

2.4

Binding Effect

3

2.5

No Restrictions on Transfer

3

2.6

No Material Adverse Effect

3

2.7

Litigation

3

2.8

No Default

3

2.9

Property

4

2.10

Insurance

4

2.11

Taxes

4

2.12

Employee Matters

4

2.13

Subsidiaries; Equity Interests

5

2.14

Environmental Compliance

6

2.15

Financial Statements

6

2.16

Solvency

6

2.17

Margin Regulations; Investment Company Act

6

2.18

Use of Proceeds

6

2.19

Disclosure

6

2.20

Compliance with Laws

7

2.21

Intellectual Property

7

2.22

Debt; Liens

7

2.23

Affiliate Transactions

8

2.24

SEC Reports

8

2.25

No Solicitation or Integration

8

2.26

Brokers

8

2.27

Money Laundering Laws; Anti-Bribery Laws

8

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

9

 

 

 

3.1

Accredited Investor

9

3.2

Not a Public Offering

9

3.3

Sophisticated Investor

9

3.4

Independent Investigation, etc.

9

3.5

Reliance by Issuers

10

 

i

--------------------------------------------------------------------------------


 

SECTION 4.

CONDITIONS TO PURCHASERS’ PURCHASE OF NOTES

10

 

 

 

4.1

Delivery of Notes

10

4.2

Representations and Warranties

10

4.3

Performance

10

4.4

Certificates

10

4.5

Funding Notice

11

4.6

Note Documents

11

4.7

Approvals

11

4.8

Opinion of Issuers’ Counsel

11

4.9

Fee

11

4.10

No Litigation.

11

4.11

Credit Agreement Debt

11

4.12

No Default

11

4.13

KYC Requirements

11

4.14

Purchase Permitted by Applicable Law

12

 

 

 

SECTION 5.

CONDITIONS TO ISSUERS’ ISSUANCE OF NOTES

12

 

 

 

5.1

Payment of Purchase Price

12

5.2

Representations and Warranties

12

5.3

Note Documents

12

 

 

 

SECTION 6.

PAYMENTS FREE OF TAXES, ETC.

12

 

 

 

6.1

Withholding

12

6.2

Other Taxes

12

6.3

Indemnification

12

6.4

Evidence of Payment

13

6.5

Forms

13

6.6

Refunds

13

6.7

Survival

14

 

 

 

SECTION 7.

INDEMNIFICATION OF PURCHASERS

14

 

 

 

7.1

Expense Reimbursement

14

7.2

Indemnification

14

7.3

Contribution

14

7.4

Successors and Assigns

15

7.5

No Consequential Damages

15

7.6

Defense

15

7.7

Survival

15

7.8

Applicability

15

 

 

 

SECTION 8.

MISCELLANEOUS

15

 

 

 

8.1

GOVERNING LAW

15

8.2

Submission to Jurisdiction and Venue; Waiver of Jury Trial

15

 

--------------------------------------------------------------------------------


 

8.3

Enforcement of Agreement

16

8.4

Successors and Assigns

16

8.5

No Third Party Beneficiaries

16

8.6

Entire Agreement

17

8.7

Notices

17

8.8

Delays or Omissions

17

8.9

Amendments and Waivers

18

8.10

Severability

18

8.11

Table of Contents, Headings, etc.

18

8.12

Counterparts

18

8.13

Joint and Several Obligations of Issuers

18

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Certain Definitions

Exhibit A-2

 

Rules of Construction

Exhibit B

 

Form of Funding Notice

 

 

 

Schedule A

 

Purchasers

 

 

 

Schedule 1

 

Guarantors

Schedule 2.7

 

Litigation

Schedule 2.12

 

ERISA

Schedule 2.13

 

Subsidiaries; Equity Interests

Schedule 2.14

 

Environmental Compliance

Schedule 2.23

 

Affiliate Transactions

 

--------------------------------------------------------------------------------


 

This Note Purchase Agreement (this “Agreement”), dated as of December 23, 2013
(the “Closing Date”), is among Global Partners LP, a Delaware limited
partnership (the “Company”), GLP Finance Corp., a Delaware corporation (“Finance
Corp.,” and together with the Company, the “Issuers”), and the purchasers set
forth in Schedule A hereto (collectively, the “Purchasers,” and each
individually, a “Purchaser”).

 

Capitalized terms used but not defined elsewhere in this Agreement have the
meanings assigned to them in Exhibit A-1, and the rules of construction
applicable to this Agreement are set forth in Exhibit A-2.

 

RECITALS:

 

WHEREAS, the Issuers desire to sell, and the Purchasers desire to buy, an
aggregate principal amount of $80,000,000 of the Issuers’ 7.75% Senior Notes due
2018 (the “Notes”), to be issued in accordance with the terms and conditions of
an indenture to be entered into on the date hereof among the Issuers, the
Guarantors (as defined below) and the Purchasers (as may be amended,
supplemented or otherwise modified from time to time, the “Indenture”); and

 

WHEREAS, the Issuers’ obligations under the Notes, including the due and
punctual payment of interest on the Notes, will be irrevocably and
unconditionally guaranteed by each of the guarantors listed in Schedule 1 (the
“Guarantors”) and the other Guarantors (as defined in the Indenture) from time
to time pursuant to the Guarantee.

 

NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained in this
Agreement, the parties to this Agreement agree as follows:

 

AGREEMENT:

 

SECTION 1.                            PURCHASE AND SALE OF NOTES.

 

1.1                               Sale and Issuance of Notes.  The aggregate
principal amount of Notes to be sold under this Agreement (the “Aggregate
Principal Amount”) shall equal $80,000,000.    Subject to the terms and
conditions of this Agreement, each Purchaser agrees to purchase at the Closing,
and the Issuers agree to sell and issue such Purchaser at the Closing, an
aggregate principal amount of Notes equal to its Proportional Share of the
Aggregate Principal Amount, for a purchase price equal to the principal amount
of Notes purchased by such Purchaser multiplied by such Purchaser’s Proportional
Share.  The aggregate purchase price for the Notes payable by the Purchasers is
referred to as the “Purchase Price.”  For the avoidance of doubt, each
Purchaser’s obligation to purchase the Notes and any other obligations hereunder
are several and not joint and no failure by one Purchaser to purchase its
Proportional Share of the Notes will result in the obligation of the other to
purchase such Notes.

 

1.2                               Closing.  The consummation of the purchase and
sale of the Notes as contemplated by this Agreement (the “Closing”) will take
place on the Closing Date.

 

1.3                               Delivery.  At the Closing, the Issuers shall
deliver to each Purchaser the Notes to be purchased by each Purchaser in the
form of a single Note (or such greater number of

 

1

--------------------------------------------------------------------------------


 

Notes in denominations of at least $100,000 as each Purchaser may request at
least one day prior to the Closing Date) dated the Closing Date, registered in
such Purchaser’s name (or in the name of its designated nominee) and
substantially in the form attached to the Indenture, against wire transfer by
such Purchaser to the Issuers, or their order, of immediately available funds in
the amount of its Proportional Share of the Purchase Price to the following
account:

 

Bank:

 

 

ABA Number:

 

 

A/C Number:

 

 

Account Name:

 

 

 

If at the Closing the Issuers shall fail to tender such Notes to any of the
Purchasers as provided above, or any of the other conditions specified in
Section 4 shall not have been fulfilled to each Purchaser’s satisfaction, any of
the Purchasers shall, at its election, be relieved of all further obligations
under this Agreement, without thereby waiving any rights such Purchaser may have
by reason of such failure or such nonfulfillment.

 

SECTION 2.                            REPRESENTATIONS AND WARRANTIES OF
ISSUERS.  The Issuers represent and warrant, jointly and severally, to each of
the Purchasers as of the Closing Date that:

 

2.1                               Existence, Qualification and Power.  Each of
the Issuer Parties and its Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Applicable Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) if applicable, execute, deliver and perform its obligations under each of
this Agreement, the Indenture and the Notes (the “Note Documents”) to which it
is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Applicable Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (b)(i) or (c) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.  True and accurate
copies of the Fundamental Documents of the Issuer Parties, as in effect on the
date hereof, have been made available to each of the Purchasers.

 

2.2                               Authorization; No Contravention.  The
execution, delivery and performance by each Issuer Party of each Note Document
to which such Issuer Party is a party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Issuer Party’s Fundamental Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Issuer Party is a party or affecting such Issuer Party
or the properties of such Issuer Party or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Issuer Party or its property is subject, or (c) violate any
Applicable Law.

 

2

--------------------------------------------------------------------------------


 

2.3                               Governmental Authorization.  Assuming that the
representations of each Purchaser set forth in Section 3 are true and correct:

 

(a)                                 no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Issuer Party of this Agreement or any other Note Document or
(ii) the offer, sale or issuance of the Notes, other than routine filings under
the Exchange Act;

 

(b)                                 the offer, sale, and issuance of the Notes
in conformity with the terms of this Agreement are exempt from the registration
requirements of Section 5 of the Securities Act and the securities registration
provisions of all applicable state securities laws; and

 

(c)                                  no qualification of the Indenture under the
Trust Indenture Act of 1939 is required in connection with the offer and sale of
the Notes and the Guarantee.

 

2.4                               Binding Effect.  This Agreement has been, and
each other Note Document, when delivered hereunder, will have been, duly
executed and delivered by each Issuer Party that is party thereto.  This
Agreement constitutes, and each other Note Document when so delivered will
constitute, a legal, valid and binding obligation of each Issuer Party,
enforceable against each Issuer Party that is party thereto in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and except that enforceability may be limited by
public policy and an implied covenant of good faith and fair dealing.

 

2.5                               No Restrictions on Transfer.  Other than as
set forth in the Indenture, the Notes will be free of restrictions on transfer
under applicable state and Federal securities laws.

 

2.6                               No Material Adverse Effect.  Since March 15,
2013, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

2.7                               Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Issuers
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Issuer Party or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Note Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 2.7, either individually or in the aggregate,
if determined adversely upon reasonable review of the underlying claim, could
reasonably be expected to have a Material Adverse Effect.

 

2.8                               No Default.  Neither any Issuer Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default
(each as defined in the Indenture) has occurred and is continuing or would
result from

 

3

--------------------------------------------------------------------------------


 

the consummation of the transactions contemplated by this Agreement or any other
Note Document.

 

2.9                               Property.  Each Issuer Party and its
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Issuer Party and its Subsidiaries is
subject to no Liens other than Permitted Liens.

 

2.10                        Insurance.  The properties of each Issuer Party and
its Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of an Issuer Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
each Issuer Party or the applicable Subsidiary operates.

 

2.11                        Taxes.  Each Issuer Party and its Subsidiaries have
filed all Federal and material state and other Tax returns and reports required
to be filed, and have paid all material Federal, state and other Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed Tax assessment against any Issuer Party or any
Subsidiary that would, if made, have a Material Adverse Effect.  Neither any
Issuer Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

2.12                        Employee Matters.

 

(a)                                 Except as described in the SEC Reports, no
labor disturbance by the employees of the Issuer Parties exists or, to the best
knowledge of the Issuers, is imminent, that could reasonably be expected to have
a Material Adverse Effect.

 

(b)                                 Except as set forth in Schedule 2.12(b),
each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter (or is entitled to rely on an
opinion letter or advisory letter) from the Internal Revenue Service to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Issuer Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(c)                                  There are no pending or, to the best
knowledge of the Issuers, threatened claims, actions or  lawsuits, or action by
any Governmental Authority, with respect to any Plan that  could reasonably be
expected to have a Material Adverse Effect.  There has been no

 

4

--------------------------------------------------------------------------------


 

prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 (i) No ERISA Event has occurred, and neither
any Issuer Party nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Issuer Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither any Issuer Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither any Issuer Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
any Issuer Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

 

(e)                                  Neither any Issuer Party or any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than (i) on the Closing Date, those listed in Schedule 2.12(e) and
(ii) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

2.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, no Issuer Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 2.13, and all of its outstanding Equity
Interests in such Subsidiaries have been validly issued, in accordance with
their respective Fundamental Documents and are fully paid (to the extent
required under the applicable Fundamental Documents) and nonassessable (except
as such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware Limited Liability Company Act, Chapter 156C and Sections 35 and 46 of
the Massachusetts Limited Liability Company Act and Sections 63.235 and 63.625
of the Oregon Limited Liability Company Act) and are owned by an Issuer Party in
the amounts specified in Part (a) of Schedule 2.13 free and clear of all Liens
other than Liens granted pursuant to the Credit Agreement. The Issuer Parties
have no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 2.13.  All of the outstanding
Equity Interests in each Issuer Party have been validly issued, in accordance
with their respective Fundamental Documents and are fully paid (to the extent
required under the applicable Fundamental Documents) and nonassessable (except
as such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware Limited Liability Company Act, Chapter 156C and Sections 35 and 46 of
the Massachusetts Limited Liability Company Act and Sections 63.235 and 63.625
of the Oregon Limited Liability Company Act) and, as to each Issuer Party other
than the Company are owned by the Persons and in the amounts specified on
Part (c) of Schedule 2.13 free and clear of all Liens other than Liens granted
pursuant to the Credit Agreement.  The sole general partner of the Company is
Global GP LLC, a Delaware limited liability company.

 

5

--------------------------------------------------------------------------------


 

2.14                        Environmental Compliance.  Each Issuer Party and its
Subsidiaries conduct in the ordinary course of business a periodic review of the
effect of existing Environmental Laws and any pending claims alleging potential
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Issuers have
reasonably concluded that, except as specifically disclosed in Schedule 2.14,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as disclosed
in Schedule 2.14, as of the Closing Date, none of the Issuer Parties (a) has
received (i) any orders or correspondence of any kind from Oregon Department of
Environmental Quality related to any violation or modification of Cascade Kelly
Holdings LLC’s existing air permit or (ii) any requests for information relating
to Cascade Kelly Holdings LLC’s existing air permit, in each case, since
February 15, 2013 or (b) has actual knowledge of any orders, correspondence or
requests for information of the type described in clause (a) for the period
prior to February 15, 2013.

 

2.15                        Financial Statements.

 

The Historical Financial Statements (a) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (b) fairly present the financial condition of the
Issuers and their Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (c) show all material indebtedness and other liabilities,
direct or contingent, of the Issuers and their Subsidiaries as of the date
thereof, including material liabilities for Taxes, commitments and Indebtedness.

 

2.16                        Solvency.  The Issuer Parties, on a consolidated and
consolidating basis, both before and after giving effect to the transactions
contemplated by this Agreement and the other Note Documents are Solvent.

 

2.17                        Margin Regulations; Investment Company Act.

 

(a)                                 No Issuer Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System), or extending credit
for the purpose of purchasing or carrying margin stock.

 

(b)                                 None of the Issuer Parties or any
Subsidiaries thereof is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

2.18                        Use of Proceeds.  The Issuers will use the proceeds
of the Notes solely (a) to repay Indebtedness (as defined in the Indenture) of
the Company and its Subsidiaries, (b) to pay the transaction costs incurred in
connection with the transactions contemplated hereby and (c) to finance the
ongoing general corporate activities of the Company and its Subsidiaries.

 

2.19                        Disclosure.  Each Issuer Party has disclosed to the
Purchasers all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries

 

6

--------------------------------------------------------------------------------


 

is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  No
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Issuer Party to the Purchasers in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Note Document (in each case,
as modified or supplemented by other information so furnished and taken as a
whole with all documents so delivered) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to the Projections, (a) the Issuers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable as of the Closing Date (it being
understood that the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Issuers, and the
Issuers make no representation or warranty as to the attainability of the
Projections or as to whether the Projections will be achieved) and (b) as of the
Closing Date, the Projections have not been modified in any material respect by
the Issuers.

 

2.20                        Compliance with Laws; Permits.

 

(a)                                 Each of the Issuer Parties and their
Subsidiaries is in compliance in all material respects with the requirements of
all Applicable Laws and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (i) such requirement
of Applicable Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 All material permits necessary to the
operation of the business of the Issuer Parties are in full force and effect,
and the applicable Issuer Party or its Subsidiary holding each such material
permit is not in violation of such permit other than any violation that could
not reasonably be expected to have a Material Adverse Effect.

 

2.21                        Intellectual Property.  Each Issuer Party and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person unless any such conflict could not
reasonably be expected to have a Material Adverse Effect.  To the best knowledge
of each Issuer Party, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Issuer Party or any Subsidiary infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Issuers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

2.22                        Debt; Liens.

 

(a)                                 The Issuer Parties and the other Restricted
Subsidiaries (as defined in the Indenture) have no Indebtedness (as defined in
the Indenture) (i) outstanding on the Closing Date

 

7

--------------------------------------------------------------------------------


 

other than any Indebtedness permitted pursuant to Section 4.09 of the Indenture
or (ii) outstanding under the Credit Agreement on the Closing Date other than
any Indebtedness described in Section 4.11 of this Agreement.

 

(b)                                 Except with respect to Permitted Liens,
there is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry or other public office that purports to cover, affect or give notice of
any present or possible future Lien on, or security interest in, any assets or
property of any of the Issuer Parties or any rights relating thereto.

 

2.23                        Affiliate Transactions.  Except as disclosed in
Schedule 2.23, none of the officers, directors or employees of any Issuer Party
is presently a party to any transaction with such Issuer Party or any other
Issuer Party (other than for services as employees, officers and directors and
redemption agreements and loans to owners, officers and employees to the extent
permitted by Section 4.11 of the Indenture), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Issuers, any corporation, partnership, trust or other entity
(other than for services as employees, officers and directors and redemption
agreements and loans to owners, officers and employees, in each case in the
ordinary course of business consistent with past practices) in which any
officer, director or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

2.24                        SEC Reports.  Since January 1, 2012, the Company has
timely filed all documents required to be filed with the Commission pursuant to
Sections 13(a), 14(a) or 15(d) of the Exchange Act.  The SEC Reports, when they
were filed with the Commission conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make such statements, in the light of the circumstances in which
they were made, not misleading.

 

2.25                        No Solicitation or Integration.  Neither the Issuers
nor any other Person authorized by the Issuers to act on their behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of purchasers with respect to offers or
sales of the Notes.  The Issuers have not, directly or indirectly, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to their knowledge, is or
will be integrated with the Notes sold pursuant to this Agreement.

 

2.26                        Brokers.  Neither the Issuers nor any other Person
authorized by the Issuers to act on their behalf has retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Purchasers would be required to
pay.

 

8

--------------------------------------------------------------------------------


 

2.27                        Money Laundering Laws; Anti-Bribery Laws.

 

(a)                                 The operations of the Issuer Parties are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering and
anti-terrorism statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar laws, regulations or guidelines, issued,
administered or enforced by any governmental agency (including, without
limitation, the U.S.A. Patriot Act and the Executive Order) (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving any
Issuer Party with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuers, threatened.

 

(b)                                 None of the Issuer Parties shall use,
directly or indirectly, any part of the proceeds from the sale of the Notes
hereunder for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act of 1977, as amended.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES OF
PURCHASERS.  Each Purchaser represents and warrants, or acknowledges, as
applicable, as of the Closing Date as follows:

 

3.1                               Accredited Investor.  Such Purchaser is (a) an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act; (b) aware that the sale of the Notes to it is being
made in reliance on a private placement exemption from registration under the
Securities Act; and (c) acquiring the Notes for its own account.

 

3.2                               Not a Public Offering.  Such Purchaser
understands and agrees that the Notes are being offered in a transaction not
involving any public offering within the meaning of the Securities Act, that
such Notes have not been and will not be registered under the Securities Act and
that such Notes may be offered, resold, pledged or otherwise transferred only
(a) pursuant to an exemption from registration under the Securities Act,
including the exemption provided by Rule 144 thereunder (if available),
(b) pursuant to an effective registration statement under the Securities Act
(which such Purchaser acknowledges the Issuer Parties have no obligation to
furnish), or (c) to the Company or one of its Subsidiaries, in each of cases
(a) through (c) above in accordance with any applicable securities laws of any
State of the United States, and that it will notify any subsequent Purchaser of
Notes from it of the resale restrictions referred to above, as applicable.

 

3.3                               Sophisticated Investor.  Such Purchaser (a) is
able to fend for itself in the transactions contemplated by this Agreement,
(b) has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Notes and (c) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment.

 

3.4                               Independent Investigation, etc.  Such
Purchaser acknowledges that (a) it has conducted its own investigation of the
Issuers and the terms of the Notes, (b) it has had access to the Company’s
public filings with the Commission and to such financial and other

 

9

--------------------------------------------------------------------------------


 

information as it deems necessary to make its decision to purchase the Notes,
and (c) it has been offered the opportunity to ask questions of the Issuers and
received answers thereto, as it deemed necessary in connection with the decision
to purchase the Notes.  The foregoing, however, does not limit or modify the
representations and warranties of the Issuers under this Agreement or the right
of such Purchaser to rely thereon.

 

3.5                               Reliance by Issuers.  Such Purchaser
understands that the Issuers and their counsel will rely upon the truth and
accuracy of the foregoing representations and acknowledgements.

 

SECTION 4.                            CONDITIONS TO PURCHASERS’ PURCHASE OF
NOTES.  The obligation of each Purchaser to purchase its Proportional Share of
the Notes at the Closing is subject to the fulfillment on or before the Closing
Date of each of the following conditions:

 

4.1                               Delivery of Notes.  The Issuers shall have
delivered Notes to each Purchaser, representing in aggregate such Purchaser’s
proportional share of the Aggregate Principal Amount and substantially in the
form attached to the Indenture, to the applicable Purchaser, in the registered
name of such Purchaser (or its designated nominee).

 

4.2                               Representations and Warranties.  The
representations and warranties of the Issuer Parties contained in Section 2
shall be true and correct in all respects as of the Closing Date.

 

4.3                               Performance.  The Issuers shall have performed
and complied in all material respects with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by them on or before the Closing Date.

 

4.4                               Certificates.  The Issuers shall have
delivered to the Purchasers:

 

(a)                                 a certificate, signed by an officer of such
Issuer Party or its (or its parent’s) general partner, stating that (i) the
conditions specified in Sections 4.2, 4.3, 4.11 and 4.12 are satisfied and
(ii) after giving effect to the transactions contemplated by the Note Documents
on the Closing Date, the Issuer Parties, taken as a whole, are Solvent; and

 

(b)                                 a certificate in respect of each Issuer
Party, signed by a secretary or assistant secretary of such Issuer Party or its
(or its parent’s) general partner, certifying (i) as to the incumbency of the
officers of such Issuer Party or its (or its parent’s) general partner
authorized to execute and deliver this Agreement (if applicable), the other Note
Documents and any instruments or agreements required hereunder or thereunder to
which such Issuer Party is a party, (ii) as true, complete and correct and in
full force and effect as of the Closing Date, and attaching, copies of the
Fundamental Documents of such Issuer Party, (iii) as true, complete and correct
and in full force and effect as of the Closing Date, and attaching, a copy of
one or more resolutions or other authorizations of such Issuer Party or its
general partner authorizing the Note Documents to which it is a party and
(iv) attaching certificates issued by the Secretary of State or other applicable
Governmental Authority of the state or other jurisdiction of such Issuing
Party’s organization.

 

10

--------------------------------------------------------------------------------


 

4.5                               Funding Notice.  At least one Business Day
prior to the Closing Date, the Purchasers shall have received written
instructions signed by an officer of the general partner of the Company and an
officer of Finance Corp. on letterhead of the Company in the form attached as
Exhibit B.

 

4.6                               Note Documents.  The parties (other than the
Purchasers) to each Note Document shall have duly executed each such Note
Document, and each such Note Document shall be in full force and effect.

 

4.7                               Approvals.  The Issuers shall have obtained
all necessary authorizations, approvals, permits and qualifications, if any, or
secured an exemption therefrom, required by any Governmental Authority
(including state authorities) in connection with to the offer and sale of the
Notes, and each such authorization, approval, permit or qualification shall be
effective at the Closing.

 

4.8                               Opinions and Other Letters of Issuers’
Counsel.  The Purchasers shall have received (a) an opinion from Vinson & Elkins
L.L.P., New York counsel for the Issuer Parties, (b) an opinion from Edward
Faneuil, Massachusetts counsel for the Issuer Parties, (c) an opinion from
Schwabe, Williamson & Wyatt, P.C., Oregon counsel for the Issuer Parties and
(c) a summary letter from Schwabe, Williamson & Wyatt, P.C., Oregon counsel for
the Issuer Parties, in each case dated the Closing Date and in form and
substance reasonably acceptable to the Purchasers.

 

4.9                               Fees and Expenses.  All fees, costs and other
expenses and all other amounts payable to the Purchasers (including, without
limitation, (a) legal fees and expenses of counsel for the Purchasers, directly
to such counsel if requested by the Purchasers and (b) any fees set forth in the
Fee Letter) shall have been paid (or shall be paid simultaneously with the
proceeds of the Notes on the Closing Date) to the extent due on the Closing
Date.

 

4.10                        No Litigation.  There is no litigation,
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to restrain or prevent the transactions
contemplated by this Agreement and the other Note Documents, as determined in
the reasonable discretion of the Purchasers.

 

4.11                        Credit Agreement Debt.  Each Purchaser shall have
received evidence reasonably satisfactory to it that amounts outstanding under
any Credit Agreement shall not exceed $520,000,000 plus the aggregate amount of
WC Loans (as defined in the Credit Agreement) outstanding at the close of
business on the day prior to the Closing Date.

 

4.12                        No Default; No Material Adverse Effect.  After
giving effect to the sale of the Notes, no Default or Event of Default (each as
defined in the Indenture) has occurred and is continuing.  There shall be no
existing event or condition that could reasonably be expected to have a Material
Adverse Effect.

 

4.13                        KYC Requirements.  Each Purchaser shall have
received all documentation and other information requested by such Purchaser and
required by bank regulatory authorities under applicable “know your customer”
laws and Money Laundering Laws, including the U.S.A. Patriot Act.

 

11

--------------------------------------------------------------------------------


 

4.14                        Purchase Permitted by Applicable Law.  Each
Purchaser’s purchase of Notes shall (a) be permitted by the Applicable Laws of
each jurisdiction to which the Purchaser is subject, (b) not violate any
Applicable Law (including, without limitation, Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and (c) not subject the Purchaser to
any Tax, penalty or liability under or pursuant to any Applicable Law, which
Applicable Law is not in effect on the Closing Date.  If requested by a
Purchaser, the Purchaser shall have received an officers’ certificate from the
Issuers certifying as to such matters of fact as the Purchaser may reasonably
specify to enable the Purchaser to determine whether such purchase is so
permitted.

 

SECTION 5.                            CONDITIONS TO ISSUERS’ ISSUANCE OF NOTES. 
The obligation of the Issuers to issue the Notes on the Closing Date is subject
to the fulfillment on or before the Closing Date of each of the following
conditions by the Purchasers:

 

5.1                               Payment of Purchase Price.  Each Purchaser
shall have paid its Proportional Share of the Purchase Price by wire transfer of
immediately available funds to the account or accounts designated by Issuers in
Section 1.3.

 

5.2                               Representations and Warranties.  The
representations and warranties of each Purchaser contained in Section 3 shall be
true and correct in all respects as of the Closing Date.

 

5.3                               Note Documents.  The parties to each Note
Document (other than the Issuer Parties) shall have duly executed each such Note
Document and each such Note Document shall be in full force and effect.

 

SECTION 6.                            PAYMENTS FREE OF TAXES, ETC.

 

6.1                               Withholding.  Any and all payments by or on
account of any obligation of the Issuers hereunder or under any other Note
Document shall to the extent permitted by Applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, Applicable
Laws require any Tax to be withheld or deducted on any payments by or on account
of any obligation of the Issuers hereunder or under any other Note Document,
(x) the Issuers shall withhold or deduct such Tax in accordance with such
Applicable Laws and timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Applicable Laws, and
(y) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Issuers shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including withholding or deductions of Indemnified
Taxes or Other Taxes applicable to additional sums payable under this
Section 6.1) the Holder receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

6.2                               Other Taxes.  Without limiting or duplicating
the provisions of Section 6.1, the Issuers shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with Applicable Laws.

 

6.3                               Indemnification.  The Issuers shall jointly
and severally indemnify each Holder, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Holder, on or with respect to any payment by or on account

 

12

--------------------------------------------------------------------------------


 

of any obligation of the Issuers hereunder or under any other Note Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 6.3) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Government Authority.

 

6.4                               Evidence of Payment.  Upon request by the
Holders after any payment of Taxes by the Issuers to a Governmental Authority as
provided in this Section 6, the Issuers shall deliver to the Holder the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Holders.

 

6.5                               Forms.  A Holder shall, at the time it
acquires the Notes and thereafter as reasonably requested by the Issuers,
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Issuers as will enable to the Issuers to determine whether or
not such Holder is subject to backup withholding and information reporting. 
Without limiting the generality of the foregoing, a Holder that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall, at
the time it acquires the Notes and thereafter as reasonably requested by the
Issuers or upon the expiration, invalidity or obsolescence of any previously
delivered form, furnish to the Issuers either:  (i) two (2) accurate and
complete originals of U.S. Internal Revenue Service Form W-8BEN and a
certificate to the effect that the Holder is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, is not a “10-percent shareholder” within the
meaning of Section 881(c)(3)(B) of the Code and is not a controlled foreign
corporation described in Section 881(c)(3)(C) of the Code, or (ii) other
applicable U.S. Internal Revenue Service forms to claim an exemption or
reduction of U.S. federal withholding Tax. Notwithstanding the foregoing, the
Holder shall not be required to deliver any form or documentation it is not
legally entitled to deliver.  In addition, each Holder that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall, at the time
it acquires the Notes and thereafter as reasonably requested by the Issuers or
upon the expiration, invalidity or obsolescence of any previously delivered
form, furnish to the Issuers two (2) complete and accurate originals of IRS
Form W-9 or other applicable form certifying that such Holder is exempt from
backup withholding.

 

6.6                               Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 6 (including by the
payment of additional amounts pursuant to Section 6.1), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 6.6 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 6.6, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 6.6 the payment of
which would place the indemnified party in a less favorable net after-Tax
position

 

13

--------------------------------------------------------------------------------


 

than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 6.6 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

6.7                               Survival.  Without prejudice to the survival
of any other agreement of the Issuers hereunder, the agreements and obligations
of the Issuers contained in this Section 6 shall survive the payment in full of
all amounts due hereunder.

 

SECTION 7.                            INDEMNIFICATION OF PURCHASERS.

 

7.1                               Expense Reimbursement.  The Issuers shall pay
all of each Purchaser’s fees, costs and expenses (including, without limitation,
all reasonable out-of-pocket costs and expenses arising in connection with the
purchase of the Notes and any due diligence investigation performed by each of
the Purchasers and the reasonable fees and expenses of special counsel to the
Purchasers and also of, without limitation, any local legal counsel as shall be
reasonably necessary in connection with each Purchaser’s purchase of the Notes
and the Note Documents, provided that the Issuers’ aggregate payment obligations
in respect of fees and expenses of legal counsel of the Purchasers accrued on or
prior to the Closing Date shall not exceed $150,000) arising in connection with
the negotiation, preparation, execution, delivery and administration (including
in connection with any exchange contemplated in Section 3.10 of the Indenture)
of the Note Documents.

 

7.2                               Indemnification Generally.  The Issuers hereby
indemnify and hold harmless all Indemnified Parties from and against all
Liabilities.  In addition to the foregoing, the Issuers agree to reimburse each
Indemnified Party for all legal or other expenses incurred in connection with
investigating, defending or participating in any action or other proceeding
relating to any Liabilities (whether or not such Indemnified Party is a party to
any such action or proceeding).  No Indemnified Party shall be liable to the
Issuers or any other Person for damages arising from the use by others of
information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages arise as a result of information distributed through
the internet, electronic, telecommunications or other information transmissions
systems by such Indemnified Party in a manner that is determined by a court of
competent jurisdiction in a final and non-appealable judgment to have been
grossly negligent or a result of the bad faith or willful misconduct of such
Indemnified Party (to the extent determined by a court of competent jurisdiction
in a final and non-appealable judgment).  No Indemnified Party shall be liable
to the Issuers or any other Person for any determination made by it pursuant to
this Section 7 in the absence of gross negligence or willful misconduct on the
part of such Person (to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

7.3                               Contribution.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
it harmless, then the Issuers shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the

 

14

--------------------------------------------------------------------------------


 

relative benefits received by the Issuers on the one hand and such Indemnified
Party on the other hand but also the relative fault of the Issuers and such
Indemnified Party, as well as any relevant equitable considerations.  The rights
set forth in this Section 7.3 are in addition to any rights that the Indemnified
Parties may have at common law or otherwise.

 

7.4                               Successors and Assigns.  The Issuers’
indemnity obligations under this Section 7 shall be in addition to any liability
which the Issuers may otherwise have and shall be binding upon any successors,
assigns, heirs and personal representatives of the Issuers.  This Section 7 is
for the benefit of the Indemnified Parties, and no other Person may rely hereon.

 

7.5                               No Consequential Damages.  In no event shall
the Issuers have any liability to any Indemnified Party for any consequential or
punitive damages, except for any such consequential or punitive damages included
in any third party claim in connection with which such Indemnified Party is
entitled to indemnification.

 

7.6                               Defense.  If any Indemnified Party is entitled
to indemnification under this Section 7 with respect to any action or proceeding
brought by a third party that is also brought against the Issuers, the Issuers
shall be entitled to assume the defense of any such action or proceeding with
counsel reasonably satisfactory to the Indemnified Party.  Upon assumption by
the Issuers of the defense of any such action or proceeding, the Indemnified
Party shall have the right to participate in such action or proceeding and to
retain its own counsel, but the Issuers shall not be liable for any legal
expenses of other counsel subsequently incurred by such Indemnified Party in
connection with the defense thereof unless (a) the Issuers have agreed to pay
such fees and expenses, (b) the Issuers shall have failed to employ counsel
reasonably satisfactory to the Indemnified Party in a timely manner or (c) the
Indemnified Party shall have been advised by counsel that there are actual or
potential conflicting interests between the Issuers and the Indemnified Party,
including situations in which there are one or more legal defenses available to
the Indemnified Party that are different from or additional to those available
to the Issuers.  The Issuers shall not consent to the terms of any compromise or
settlement of any action defended by the Issuers in accordance with the
foregoing without the prior consent of the Indemnified Party (other than any
such compromise or settlement exclusively requiring payment of money by the
Issuers).

 

7.7                               Survival.  Without prejudice to the survival
of any other agreement of the Issuers hereunder, the agreements and obligations
of the Issuers contained in this Section 7 shall survive the payment in full of
all amounts due hereunder.

 

7.8                               Applicability.  This Section 7 shall not apply
to Taxes.

 

SECTION 8.                            MISCELLANEOUS.

 

8.1                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

15

--------------------------------------------------------------------------------


 

8.2                               Submission to Jurisdiction and Venue; Waiver
of Jury Trial.

 

(a)                                 Each of the parties to this Agreement
irrevocably submits to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the borough of Manhattan or the District Court for
the Southern District of New York or any court of appeals from either thereof,
over any suit, action or proceeding arising out of or relating to this Agreement
or the transactions contemplated by this Agreement.  Each of the parties
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.

 

(b)                                 EACH OF THE PARTIES TO THIS AGREEMENT
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION.

 

8.3                               Enforcement of Agreement.  The parties to this
Agreement agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached.  It is accordingly agreed that the parties
shall be entitled to seek an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement.  Additionally, each party to this Agreement irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions of this Agreement or injunctive relief in any action
brought therefore.

 

8.4                               Successors and Assigns(a)    .  All agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns whether so
expressed or not.  This Agreement and the rights and obligations herein may be
assigned by any of the Purchasers without the written consent of the Issuers or
any other Purchaser in connection with such Purchaser’s transfer of Notes in
accordance with the Indenture.  This Agreement and the rights and obligations
herein may not be assigned by the Issuers without the prior written consent of
each of the Purchasers.

 

8.5                               No Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties to this Agreement any rights, remedies, obligations or liabilities
under or by reason of this Agreement, and no Person that is

 

16

--------------------------------------------------------------------------------


 

not a party to this Agreement (other than any Indemnified Party, to the extent
set forth in Section 7) shall have any standing as third-party beneficiary with
respect to this Agreement or the transactions contemplated hereby; provided,
however, that future Holders shall have the rights of Holders set forth in this
Agreement.

 

8.6                               Entire Agreement.  The Note Documents and the
other documents delivered pursuant to this Agreement constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof.  Neither this Agreement nor any term of this Agreement may
be amended, waived, discharged or terminated other than by a written instrument
signed by the party against whom enforcement of any such amendment, waiver,
discharge, or termination is sought.

 

8.7                               Notices.  Except as otherwise provided in this
Agreement, all notices, requests, claims, demands, waivers and other
communications required or permitted hereunder shall be in writing and shall be
mailed by registered or certified mail, postage prepaid, return receipt
requested, sent via facsimile (receipt confirmed) or electronic mail at the
following addresses, facsimile numbers or electronic mail addresses (or at such
other addresses, facsimile numbers or electronic mail addresses for a party as
shall be specified by like notice) or otherwise delivered by hand or by
messenger, addressed:

 

(a)                                 if to any Purchaser, to the notice
information set forth next to such Purchaser’s name in Schedule A;

 

(b)                                 if to the Issuers, to:

 

Global Partners LP

P.O. Box 9161

800 South Street

Waltham, Massachusetts 02454-9161

Attention: General Counsel

Fax No.: (781) 398-9211
Email:  efaneuil@globalp.com

 

with a copy to:

 

Attention:  Chief Financial Officer
Fax No.:  (781) 398-9202
Email:  dfoster@globalp.com

 

or in any such case to such other address, facsimile number, electronic mail
address or telephone as either party may, from time to time, designate in a
written notice given in a like manner.  If notice is provided by mail, it shall
be deemed to be delivered upon proper deposit in a mailbox, if notice is
delivered via facsimile or electronic mail, it shall be deemed to be delivered
upon receipt of electronic confirmation, and if notice is delivered by hand,
messenger or overnight courier service, it shall be deemed to be delivered upon
actual delivery.

 

8.8                               Delays or Omissions.  No delay or omission to
exercise any right, power, or remedy accruing to any Holder of any Notes upon
any breach or default of the Issuers under

 

17

--------------------------------------------------------------------------------


 

this Agreement shall impair any such right, power, or remedy of such Holder, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement, or any waiver on the part
of any holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing or as provided in this Agreement.  All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.

 

8.9                               Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Issuers and the Required
Holders (as defined in the Indenture).  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each existing Holder, each
future Holder and the Issuers.

 

8.10                        Severability.  In case any provision in this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

8.11                        Table of Contents, Headings, etc.  The Table of
Contents and headings of the Articles and Sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part of
this Agreement and shall in no way modify or restrict any of the terms or
provisions hereof.

 

8.12                        Counterparts.  The parties may sign any number of
copies of this Agreement, and each party hereto may sign any number of separate
copies of this Agreement.  Each signed copy shall be an original, but all of
them together represent the same agreement.  The exchange of copies of this
Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of the original Indenture for all purposes. 
Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed
to be their original signatures for all purposes.

 

8.13                        Joint and Several Obligations of Issuers.  All
obligations of the Issuers hereunder and under the other Note Documents shall be
joint and several.

 

[Signature pages follow.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Issuers:

 

 

 

GLOBAL PARTNERS LP

 

 

 

By:

GLOBAL GP LLC,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and Chief Executive Officer

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and Chief Executive Officer

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

FS ENERGY AND POWER FUND

 

 

 

By:

GSO Capital Partners LP,

 

 

its sub-adviser

 

 

 

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Purchasers:

 

 

 

KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KANTI (QP), L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KAYNE ANDERSON CAPITAL INCOME PARTNERS (QP), L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KAYNE ANDERSON INCOME PARTNERS, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON INFRASTRUCTURE INCOME FUND, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

 

 

KAYNE ENERGY CREDIT OPPORTUNITIES, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KARBO, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

CERTAIN DEFINITIONS

 

“Affiliate” has the meaning assigned to that term in the Indenture.

 

“Agreement” has the meaning assigned to that term in the preamble.

 

“Aggregate Principal Amount” has the meaning assigned to that term in
Section 1.1.

 

“Applicable Law,” except as the context may otherwise require, means all
applicable laws, rules, regulations, ordinances, judgments, decrees,
injunctions, writs and orders of any court or governmental or congressional
agency or authority and rules, regulations, orders, licenses and permits of any
United States federal, state, municipal, regional, or other governmental body,
instrumentality, agency or authority.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or another place of payment are
authorized or required by law to close.

 

“Closing” has the meaning assigned to that term in Section 1.2.

 

“Closing Date” has the meaning assigned to that term in the preamble.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (unless as otherwise indicated), and the regulations promulgated
and rulings issued thereunder.

 

“Commission” means the Securities and Exchange Commission.

 

“Company” has the meaning assigned to that term in the preamble.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement” has the meaning assigned to that term in the Indenture.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment, human
health and safety, and natural resources, or to the release

 

A-1-1

--------------------------------------------------------------------------------


 

of any materials into the environment, including those related to hazardous
substances or wastes, air emissions, discharges to waste or public systems, and
exposure to hazardous substances.

 

“Equity Interests” has the meaning assigned to that term in the Indenture.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) under common control with any Issuer Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Issuer Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Issuer
Party or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Issuer Party or any ERISA Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Holder or required to be withheld or deducted from a payment to a Holder,
(i) Taxes imposed on or measured by net income (however denominated, and
including any backup withholding in respect thereof) and franchise Taxes, in
each case, (a) imposed by the United States or as a result of such Holder being
a resident of, or organized under the laws of, or having its principal office or
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (b) that are Other Connection Taxes,
(ii) branch profits Taxes imposed by the United States or any similar Tax
imposed on the Holder by any other jurisdiction described in clause (i) above,
(iii) any U.S. federal withholding Tax that is imposed on amounts payable to the
Holder pursuant to Applicable Laws in effect at the time the Holder becomes a
party hereto, except to the extent that such Holder’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts with respect
to such withholding Tax pursuant to Section 6.1, (iv) any U.S. federal
withholding Tax imposed as a result of the Holder’s failure to comply with the
requirements set forth in Section 6.5 and (v) any U.S. federal withholding Tax
imposed under Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply

 

A-1-2

--------------------------------------------------------------------------------


 

with), any current or future regulations or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Executive Order” means Executive Order No. 13,224, 66 Fed Reg 49,079 (2001),
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism).

 

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, among
the Issuers and each of the Purchasers.

 

“Finance Corp.” has the meaning assigned to that term in the preamble.

 

“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs, as in effect from time to time.  For example, the “Fundamental
Documents” of a corporation would be its certificate or articles of
incorporation and bylaws.

 

“GAAP” means generally accepted accounting principles in the United States that
are in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” has the meaning assigned to that term in the recitals.

 

“Guarantee” means the guarantee made by the Guarantors and the other Guarantors
(as defined in the Indenture) from time to time in favor of the Holders pursuant
to Article 10 of the Indenture.

 

“Historical Financial Statements” means (a) the audited consolidated balance
sheet of the Issuer Parties and their Subsidiaries for the fiscal year ended
December 31, 2012, and the related consolidated statements of income or
operations, shareholders equity and cash flows for such fiscal year of the
Issuer Parties and their Subsidiaries, including the notes thereto, and (b) the
unaudited quarterly balance sheets and related statements of income of the
Issuer Parties and their Subsidiaries for each of the quarters ended March 31,
2013, June 30, 2013 and September 30, 2013.

 

“Holder” has the meaning assigned to that term in the Indenture.

 

“Indemnified Party” means each of the Purchasers, each Affiliate of each
Purchaser, each successor and permitted assign of the foregoing Persons and the
respective directors, officers, advisers, agents and employees of each Purchaser
and each other Person controlling any of the foregoing within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act.

 

A-1-3

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes imposed on, or with respect to any, payments
hereunder other than Excluded Taxes.

 

“Indenture” has the meaning assigned to that term in the recitals.

 

“IP Rights” has the meaning specified in Section 2.22.

 

“Issuer Parties” means the Issuers and the Guarantors.

 

“Issuers” has the meaning assigned to that term in the preamble.

 

“Liabilities” means any and all losses, claims, damages, liabilities or other
costs or expenses, joint or several, to which an Indemnified Party may become
subject which arise out of or related to or result from any transaction, action
or proceeding connected with the Note Documents, the Notes or any other matters
contemplated hereby; provided that “Liabilities” shall not include any losses,
claims, damages, liabilities or other costs or expenses which result from the
gross negligence or willful misconduct of an Indemnified Party (to the extent
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under Applicable Law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (as defined in the Indenture) (or equivalent statutes) of any
jurisdiction other than a precautionary financing statement respecting a lease
not intended as a security agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Issuer Parties taken
as a whole or the Issuer Parties and their Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Issuer Party to perform its
obligations under any Note Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Issuer Party of any Note Document to which it is a party.

 

“Money Laundering Laws” has the meaning specified in Section 2.27(a).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Issuer Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Note Documents” has the meaning specified in Section 2.1.

 

“Notes” has the meaning assigned to that term in the recitals.

 

A-1-4

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Holder, Taxes imposed as a
result of a present or former connection between such Holder and the
jurisdiction imposing such Tax (other than connections arising from such Holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Note Document, or
sold or assigned an interest in any Note or Note Document).

 

“Other Taxes” means all present or future stamp, documentary or transfer Taxes,
charges or similar levies due on the Notes or arising from any payment made
hereunder or under any other Note Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Indenture or any other Note
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Issuer Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Liens” has the meaning assigned to that term in the Credit Agreement.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Issuers or any
ERISA Affiliate or any such Plan to which any Issuer Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Projections” means projections of the Issuer Parties and their Subsidiaries for
the year ending December 31, 2014 prepared, or as directed to be prepared, by
the Issuers and made available to the Purchasers.

 

“Proportional Share” means, in the case of any Purchaser, such percentage as set
forth next to such Purchaser’s name in Schedule A under the column heading
“Proportional Share.”

 

“Purchase Price” has the meaning assigned to that term in Section 1.1.

 

A-1-5

--------------------------------------------------------------------------------


 

“Purchaser” has the meaning assigned to that term in the preamble.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“SEC Reports” means the Company’s Annual Report on Form 10-K for the year ended
December 31, 2012 or its other reports and forms filed with or furnished to the
Commission under Sections 12, 13, 14 or 15(d) of the Exchange Act, after
December 31, 2012 (including any amendments or supplements thereto) and before
the Closing Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities but
without duplication of any underlying liability related thereto, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured and (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they
mature.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability as of that date.

 

“Subsidiary” has the meaning assigned to that term in the Indenture.

 

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“U.S.A. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
Patriot Act), Public Law 107-56 (signed into law on October 26, 2001).

 

A-1-6

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

RULES OF CONSTRUCTION

 

Unless the context otherwise requires:

 

1.                                      a term has the meaning assigned to it;

 

2.                                      an accounting term not otherwise defined
has the meaning assigned to it in accordance with GAAP;

 

3.                                      “or” is not exclusive;

 

4.                                      words in the singular include the
plural, and in the plural include the singular;

 

5.                                      the meanings of the words “will” and
“shall” are the same when used to express an obligation;

 

6.                                      references to sections of or rules under
the Securities Act or the Exchange Act shall be deemed to include substitute,
replacement or successor sections or rules adopted by the Commission from time
to time; and

 

7.                                      “herein,” “hereof” and other words of
similar import refer to this Agreement as a whole (as amended or supplemented
from time to time) and not to any particular Article, Section or other
subdivision.

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF FUNDING NOTICE

 

FUNDING NOTICE

 

To:                             FS Energy and Power Fund, KARBO, L.P., Kayne
Anderson Capital Income Partners (QP), L.P., Kayne Anderson Income Partners,
L.P., Kayne Anderson Infrastructure Income Fund, L.P., Kayne Anderson
Non-Traditional Investments, L.P., KANTI (QP), L.P. and Kayne Energy Credit
Opportunities, L.P., as purchasers

 

Re:                             7.75% Senior Notes Due 2018 of Global Partners
LP and GLP Finance Corp.

 

Date:                  December 23, 2013

 

This irrevocable Funding Notice (this “Funding Notice”) is delivered to you
pursuant to the Note Purchase Agreement, to be dated as of December 23, 2013
(the “Note Purchase Agreement”), by and among Global Partners LP and GLP Finance
Corp. (together, the “Issuers”) and FS Energy and Power Fund, KARBO, L.P., Kayne
Anderson Capital Income Partners (QP), L.P., Kayne Anderson Income Partners,
L.P., Kayne Anderson Infrastructure Income Fund, L.P., Kayne Anderson
Non-Traditional Investments, L.P., KANTI (QP), L.P. and Kayne Energy Credit
Opportunities, L.P., as purchasers (the “Purchasers”).  All capitalized terms
used herein without definition shall have the respective meanings specified in
the Note Purchase Agreement.

 

The Issuers confirm and certify to the Purchasers that, as of the date hereof
and as of the proposed Closing Date:

 

1.                          The proposed Closing Date is December 23, 2013,
which is a Business Day.

 

2.                          The Aggregate Principal Amount is $80,000,000.

 

3.                          The Notes will be delivered pursuant to Section 1.3
of the Note Purchase Agreement to each Purchaser against wire transfer by each
Purchaser to the Issuers, or their order, of immediately available funds in the
amount of such Purchaser’s Proportional Share of the Purchase Price to the
following account:

 

Bank:

 

ABA Number:

 

A/C Number:

 

Account Name:

 

 

[Signature page follows.]

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuers have executed this Funding Notice as of the date
first above written.

 

 

GLOBAL PARTNERS LP

 

 

 

By:

GLOBAL GP LLC,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PURCHASERS

 

Purchaser

 

Notice Information

 

Proportional Share

FS Energy and Power Fund

 

FS Energy and Power Fund

c/o GSO Capital Partners LP

The Blackstone Group

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Angelina Perkovic

Fax No.: (201) 812-7906

Email: 12018127906@TLS.LDSPROD.com

 

with a copy to:

 

Attention: Valerie Kritsberg

Email: valerie.kritsberg@gsocap.com

 

50%

 

 

 

 

 

KARBO, L.P.

 

KARBO, L.P.

c/o Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars

Third Floor

Los Angeles, CA 90067

Attention: Mike Schimmel

Fax No.: (310) 284-6490

Email: mschimmel@kaynecapital.com

 

with a copy to:

 

Attention: Vanessa Vasquez

Email: vvasquez@kaynecapital.com

 

1.25%

 

 

 

 

 

Kayne Anderson Capital Income Partners (QP), L.P.

 

Kayne Anderson Capital Income Partners (QP), L.P.

c/o Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars

Third Floor

Los Angeles, CA 90067

Attention: Mike Schimmel

Fax No.: (310) 284-6490

Email: mschimmel@kaynecapital.com

 

with a copy to:

 

21.25%

 

Schedule A-1

--------------------------------------------------------------------------------


 

 

 

Attention: Vanessa Vasquez

Email: vvasquez@kaynecapital.com

 

 

 

 

 

 

 

Kayne Anderson Income Partners, L.P.

 

Kayne Anderson Income Partners, L.P.

c/o Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars

Third Floor

Los Angeles, CA 90067

Attention: Mike Schimmel

Fax No.: (310) 284-6490

Email: mschimmel@kaynecapital.com

 

with a copy to:

 

Attention: Vanessa Vasquez

Email: vvasquez@kaynecapital.com

 

1.25%

 

 

 

 

 

Kayne Anderson Infrastructure Income Fund, L.P.

 

Kayne Anderson Infrastructure Income Fund, L.P.

c/o Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars

Third Floor

Los Angeles, CA 90067

Attention: Mike Schimmel

Fax No.: (310) 284-6490

Email: mschimmel@kaynecapital.com

 

with a copy to:

 

Attention: Vanessa Vasquez

Email: vvasquez@kaynecapital.com

 

18.75%

 

 

 

 

 

Kayne Anderson Non-Traditional Investments, L.P.

 

Kayne Anderson Non-Traditional Investments, L.P.

c/o Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars

Third Floor

Los Angeles, CA 90067

Attention: Mike Schimmel

Fax No.: (310) 284-6490

Email: mschimmel@kaynecapital.com

 

with a copy to:

 

0.80625%

 

Schedule A-2

--------------------------------------------------------------------------------


 

 

 

Attention: Vanessa Vasquez

Email: vvasquez@kaynecapital.com

 

 

 

 

 

 

 

KANTI (QP), L.P.

 

KANTI (QP), L.P.

c/o Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars

Third Floor

Los Angeles, CA 90067

Attention: Mike Schimmel

Fax No.: (310) 284-6490

Email: mschimmel@kaynecapital.com

 

with a copy to:

 

Attention: Vanessa Vasquez

Email: vvasquez@kaynecapital.com

 

2.94375%

 

 

 

 

 

Kayne Energy Credit Opportunities, L.P.

 

Kayne Energy Credit Opportunities, L.P.

c/o Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars

Third Floor

Los Angeles, CA 90067

Attention: Mike Schimmel

Fax No.: (310) 284-6490

Email: mschimmel@kaynecapital.com

 

with a copy to:

 

Attention: Vanessa Vasquez

Email: vvasquez@kaynecapital.com

 

3.75%

 

Schedule A-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

GUARANTORS

 

Global Operating LLC

Global Companies LLC

Global Montello Group Corp.

Global Energy Marketing LLC

Chelsea Sandwich LLC

Glen Hes Corp.

Alliance Energy LLC

Bursaw Oil LLC

Global Energy Marketing II LLC

Global CNG LLC

Cascade Kelly Holdings LLC

 

Schedule I-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.7

 

LITIGATION

 

Actions, suits, proceedings, claims or disputes disclosed in the Company’s
filings with the U.S. Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934.

 

Schedule 2.7-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.12

 

ERISA

 

(b)

 

·                  Audited financial statements have not been finalized for the
Forms 5500 filed on October 15, 2013 for the Global Partners LP Pension Plan and
the Global Montello Group Corp. Pension Plan.

 

·                  Forms 5500 for certain health and welfare plans maintained by
Alliance Energy LLC prior to the Alliance Acquisition and Global Montello Group
Corp. following the Alliance Acquisition were not timely filed for one or more
prior plan years. Global Montello Group Corp. is correcting this under the
Department of Labor voluntary compliance program.

 

·                  Certain contributions under the Global Partners LP
401(k) Savings and Profit Sharing Plan and the Global Montello Group Corp.
401(k) Savings and Profit Sharing Plan were incorrect.  Global Partners LP and
Global Montello Group Corp. are self-correcting in accordance with IRS Revenue
Procedure 2013-12.

 

(e)

 

·                  Global Partners LP Pension Plan

 

·                  Global Montello Group Corp. Pension Plan

 

Schedule 2.12-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.13

 

SUBSIDIARIES; EQUITY INTERESTS

 

Part (a) and (c).                                                           
Subsidiaries.

 

1.                                      Global Partners LP

a)                                     Global Operating LLC (100%)

b)                                     GLP Finance Corp. (100%)

 

2.                                      Global Operating LLC

a)                                     Global Companies LLC (100%)

b)                                     Global CNG LLC (100%)

c)                                      Global Energy Marketing LLC (100%)

d)                                     Global Energy Marketing II LLC (100%)

e)                                      Global Montello Group Corp. (100%)

f)                                       Alliance Energy LLC (100%)

g)                                      Chelsea Sandwich LLC (100%)

h)                                     Cascade Kelly Holdings LLC (100%)

i)                                         Basin Transload, LLC (60%)

 

3.                                      GLP Finance Corp.

N/A

 

4.                                      Global Companies LLC

a)                                     Glen Hes Corp. (100%)

 

5.                                      Glen Hes Corp.

N/A

 

6.                                      Global CNG LLC

N/A

 

7.                                      Global Energy Marketing LLC

N/A

 

8.                                      Global Energy Marketing II LLC

N/A

 

9.                                      Global Montello Group Corp.

N/A

 

10.                               Alliance Energy LLC

a)                                     Bursaw Oil LLC (100%)

 

11.                               Bursaw Oil LLC

N/A

 

Schedule 2.13-1

--------------------------------------------------------------------------------


 

12.                               Chelsea Sandwich LLC

N/A

 

13.                               Cascade Kelly Holdings LLC

N/A

 

14.                               Basin Transload, LLC

N/A

 

Part (b).                                                     Equity Investments

 

1.                                      Global Companies LLC

a)                                     Global Operating LLC (100%)

 

2.                                      Glen Hes Corp.

a)                                     Global Companies LLC (100%)

 

3.                                      Global CNG LLC

a)                                     Global Operating LLC (100%)

 

4.                                      Global Energy Marketing LLC

a)                                     Global Operating LLC (100%)

 

5.                                      Global Energy Marketing II LLC

a)                                     Global Operating LLC (100%)

 

6.                                      Global Montello Group Corp.

a)                                     Global Operating LLC (100%)

 

7.                                      Alliance Energy LLC

a)                                     Global Operating LLC (100%)

 

8.                                      Bursaw Oil LLC

a)                                     Alliance Energy LLC (100%)

 

9.                                      Chelsea Sandwich LLC

a)                                     Global Operating LLC (100%)

 

10.                               Cascade Kelly Holdings LLC

a)                                     Global Operating LLC (100%)

 

Schedule 2.13-2

--------------------------------------------------------------------------------


 

11.                               Global Operating LLC

a)                                     Global Partners LP (100%)

 

12.                               Global Partners LP

a)                                     57.85% of the common units are held by
the public and 41.78% of the common units are held by members and affiliates of
the Slifka family and executive officers and directors of Global GP LLC.  The
0.37% general partner interest is held by Global GP LLC.

 

b)                                     Global GP LLC holds 230,303 General
Partner Units of Global Partners LP (0.37%), and also holds the Incentive
Distribution Rights under the Partnership Agreement for Global Partners LP. 
Pursuant to a Compensation Funding Agreement by and between Global Partners LP
and Global GP LLC dated as of June 1, 2009, Global GP LLC held 169,816 common
units representing limited partner interests in Global Partners LP on
December 11, 2013.  These common units are held in a compensation funding
account for the benefit of Global GP LLC’s employees, directors and officers who
provide services to Global Partners LP and its Subsidiaries.

 

13.                               GLP Finance Corp.

a)                                     Global Partners LP (100%)

 

Schedule 2.13-3

--------------------------------------------------------------------------------


 

SCHEDULE 2.14

 

ENVIRONMENTAL COMPLIANCE

 

In connection with the December 2012 acquisition of six New England gasoline
stations from Mutual Oil Company, the Company assumed certain environmental
liabilities, including certain ongoing remediation efforts. As a result, the
Company recorded a total environmental liability of approximately $0.6 million
which was recorded as a long-term liability at December 31, 2012.

 

In connection with the March 2012 acquisition of Alliance, the Company assumed
Alliance’s environmental liabilities, including ongoing environmental
remediation at certain of the retail stations owned by Alliance and future
remediation activities required by applicable federal, state or local law or
regulation. Remedial action plans are in place, as may be applicable with the
state agencies regulating such ongoing remediation. Based on reports from
environmental engineers, the Company’s estimated cost of the ongoing
environmental remediation for which Alliance was responsible and future
remediation activities required by applicable federal, state or local law or
regulation is estimated to be approximately $16.1 million to be expended over an
extended period of time. Certain environmental remediation obligations at the
retail stations acquired by Alliance from ExxonMobil in 2011 are being funded by
ExxonMobil, and therefore cost estimates for such obligations at these stations
are not included in this estimate. As a result, the Company recorded, on an
undiscounted basis, total environmental liabilities of approximately
$16.1 million. At December 31, 2012, this liability had a remaining balance of
approximately $15.0 million.

 

In connection with the September 2010 acquisition of the retail gasoline
stations from ExxonMobil, the Company assumed certain environmental liabilities,
including ongoing environmental remediation at and monitoring activities at
certain of the acquired sites and future remediation activities required by
applicable federal, state or local law or regulation. Remedial action plans are
in place with the applicable state regulatory agencies for the majority of these
locations, including plans for soil and groundwater treatment systems at eight
sites. Based on consultations with environmental engineers, the Company’s
estimated cost of the remediation is expected to be approximately $30.0 million
to be expended over an extended period of time. As a result, the Company
recorded, on an undiscounted basis, total environmental liabilities of
approximately $30.0 million. At December 31, 2012, this liability had a
remaining balance of approximately $26.6 million.

 

In connection with the June 2010 acquisition of three refined petroleum products
terminals in Newburgh, New York, the Company assumed certain environmental
liabilities, including certain ongoing remediation efforts. As a result, the
Company recorded, on an undiscounted basis, a total environmental liability of
approximately $1.5 million, which was recorded as a long-term liability at
December 31, 2012.

 

In connection with the November 2007 acquisition of ExxonMobil’s Glenwood
Landing and Inwood, New York terminals, the Company assumed certain
environmental liabilities, including the remediation obligations under remedial
action plans submitted by ExxonMobil to and approved by the New York Department
of Environmental Conservation (“NYDEC”) with

 

Schedule 2.14-1

--------------------------------------------------------------------------------


 

respect to both terminals. As a result, the Company recorded, on an undiscounted
basis, total environmental liabilities of approximately $1.2 million. At
December 31, 2012, this liability had a remaining balance of approximately
$0.3 million.

 

In connection with the May 2007 acquisition of ExxonMobil’s Albany and Newburgh,
New York and Burlington, Vermont terminals, the Company assumed certain
environmental liabilities, including the remediation obligations under a
proposed remedial action plan submitted by ExxonMobil to NYDEC with respect to
the Albany, New York terminal. As a result, the Company recorded, on an
undiscounted basis, total environmental liabilities of approximately
$8.0 million. In June 2008, the Company submitted a remedial action work plan to
NYDEC, implementing NYDEC’s conditional approval of the remedial action plan
submitted by ExxonMobil. The Company responded to NYDEC’s requests for
additional information and conducted pilot tests for the remediation outlined in
the work plan. Based on the results of such pilot tests, the Company changed its
estimate and reduced the environmental liability by $2.8 million during the
fourth quarter ended December 31, 2008. In July 2009, NYDEC approved the
remedial action work plan, and the Company signed a Stipulation Agreement with
NYDEC to govern implementation of the approved plan. The remedial action work
has been implemented pursuant to the approved work plan, and the
post-remediation stage of operation, monitoring and maintenance has commenced
and is ongoing. As a result, the Company changed its estimate and reduced the
environmental liability by $1.7 million during the second quarter ended June 30,
2011. At December 31, 2012, this liability had a remaining balance of
approximately $0.1 million.

 

For additional information regarding the Company’s environmental liabilities,
see Note 9 of Notes to Consolidated Financial Statements included in the
Company’s Annual Report on Form 10-K for the period ended December 31, 2012.

 

Based on informal discussions with state officials, the Company believes that
its Oregon subsidiary, Cascade Kelly Holdings LLC, may receive a Notice of
Violation of its existing air permit from the Oregon Department of Environmental
Quality (ODEQ). The ODEQ may also attempt to modify the existing air permit to
limit the volume of crude oil throughput at the facility. To date, the Company
has not received any orders or correspondence of any kind from ODEQ related to
any violation or modification of its existing air permit. If and when any such
order or notice is received, the Company will appeal such actions and the
Company believes that it has meritorious defenses. The existing air permit,
which covers both the production of ethanol and transhipping crude oil, will
remain in effect pending any such appeal.

 

ODEQ has previously requested that the Company submit an application for a
separate air permit to transship crude oil.  The Company submitted the requested
permit application to ODEQ in August 2013. The Company anticipates that a
separate air permit for crude oil will be issued in the second quarter 2014. 
The Company believes that the issuance of a separate crude oil permit will
resolve any operational issues raised by the potential ODEQ action.

 

On December 17, 2013, the Company received a request for information from ODEQ
relating to Cascade Kelly’s crude oil transloading activities in connection with
ODEQ’s review

 

Schedule 2.14-2

--------------------------------------------------------------------------------


 

of Cascade Kelly’s compliance status with its current permit and Oregon
environmental law. The Company is working to respond to ODEQ’s request in a
timely manner.

 

Schedule 2.14-3

--------------------------------------------------------------------------------


 

SCHEDULE 2.23

 

AFFILIATE TRANSACTIONS

 

1.              Amended and Restated Services Agreement dated as of October 4,
2005, as amended, by and among Global Petroleum Corp. and Global Companies LLC,
Global Montello Group Corp. and Chelsea Sandwich LLC, as amended by the First
Amendment to Amended and Restated Services Agreement, dated as of July 24, 2006,
by and among Global Petroleum Corp., Global Companies LLC, Global Montello Group
LLC and Chelsea Sandwich LLC, and as further amended by the Second Amendment to
Amended and Restated Services Agreement, dated March 9, 2012, by and among
Global Petroleum Corp., Global Companies LLC, Global Montello Group Corp.,
Chelsea Sandwich LLC and Alliance Energy LLC

 

2.              Second Amended and Restated Terminal Storage Rental and
Throughput Agreement dated as of October 5, 2005, as amended, by and among
Global Petroleum Corp., Global Companies LLC (for itself and its subsidiary,
Glen Hes Corp.) and Global Montello Group Corp.

 

3.              Services Agreement, dated March 9, 2012, by and between Global
Companies LLC and AE Holdings Corp.

 

4.              Shared Services Agreement dated as of February 1, 2013, by and
among Global Partners LP, Diamond B Companies, Inc. and Basin Transload, LLC

 

5.              Omnibus Agreement by and among Global Petroleum Corp., Montello
Oil Corporation, Global Revco Dock, L.L.C., Global Revco Terminal, L.L.C.,
Global South Terminal, L.L.C., Sandwich Terminal, L.L.C., Chelsea Terminal
Limited Partnership, Global GP LLC, Global Partners LP, Global Operating LLC,
Alfred A. Slifka, Richard Slifka and Eric Slifka dated October 4, 2005

 

6.              Compensation Funding Agreement by and between Global Partners LP
and Global GP LLC dated as of June 1, 2009.

 

Schedule 2.23-1

--------------------------------------------------------------------------------